Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18      PageID.64    Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


ROCKFORD BANK AND TRUST,
an Illinois chartered bank,

               Plaintiff,                         Case No. 18-13529

v.                                                Hon. Stephen J. Murphy, III

TRICON SECURITY GROUP, LLC,
a Michigan limited liability company,
and MICHAEL C. WHITTAKER,
an individual,

          Defendants.
____________________________________/

HONIGMAN MILLER SCHWARTZ                   SCHAFER AND WEINER, PLLC
AND COHN LLP                               Attorneys for Defendant Tricon
Attorneys for Plaintiff RB&T               Security Group, LLC
Jeremy D. Lockhart (P76500)                Howard M. Borin (P51919)
2290 First National Building               Jeffery J. Sattler (P72733)
660 Woodward Avenue                        40950 Woodward Ave., Ste. 100
Detroit, Michigan 48226                    Bloomfield Hills, MI 48304
(313) 465-7402                             (248) 540-3340
jlockhart@honigman.com                     hborin@schaferandweiner.com
                                           jsattler@schaferandweiner.com

____________________________________/

        ANSWER OF DEFENDANT TRICON SECURITY GROUP, LLC

         Tricon Security Group, LLC (“Defendant”), by and through its attorneys,

Schafer and Weiner, PLLC, in response to Rockford Bank & Trust’s (“Plaintiff”)

Complaint and Jury Demand (“Complaint”), states as follows:
{00769824.1}
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18         PageID.65    Page 2 of 23




                         PARTIES, JURISDICTION, AND VENUE

         1.    Defendant neither admits nor denies the allegations in paragraph 1 of

the Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         2.    Defendant admits the allegations in paragraph 2 of the Complaint.

         3.    Defendant admits that Michael C. Whittaker (“Whittaker”) is an

individual citizen of the State of Michigan, and is Defendant’s sole member and

chief executive officer, as alleged in paragraph 3 of the Complaint. Defendant

denies that Whittaker conducts business in his individual capacity, let alone in the

State of Michigan, as further alleged in paragraph 3 of the Complaint.

         4.    The allegations in paragraph 4 state legal conclusions to which no

answer is required. To the extent further answer is required, Defendant admits that

venue is proper in this District, and otherwise neither admits nor denies the rest of

the allegations in paragraph 4 of the Complaint for lack of knowledge or

information sufficient to form a belief as to their truth, and leaves Plaintiff to its

proofs.

         5.    The allegations in paragraph 5 state legal conclusions to which no

answer is required. To the extent further answer is required, Defendant admits that

this Court has personal jurisdiction over Defendant, as Defendant is a Michigan

limited liability company “carrying on” and “transacting” business in Michigan;


{00769824.1}                                 2
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18        PageID.66   Page 3 of 23




admits that this Court has personal jurisdiction over Whittaker, as Whittaker

resides in Michigan; denies the allegation that Whittaker “carries on” and

“transacts” business in Michigan in his individual capacity; and otherwise neither

admits nor denies other allegations in paragraph 5 of the Complaint for lack of

knowledge or information sufficient to form a belief as to their truth, and leaves

Plaintiff to its proofs.

         6.    The allegations in paragraph 6 state legal conclusions to which no

answer is required. To the extent further answer is required, Defendant admits the

allegations in paragraph 6 of the Complaint.

                               GENERAL ALLEGATIONS

         7.    The allegations in paragraph 7 state legal conclusions to which no

answer is required. To the extent further answer is required, the alleged agreement

speaks for itself and no answer is required. To the extent even further answer is

required, Defendant neither admits nor denies other allegations in paragraph 7 of

the Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         8.    The allegations in paragraph 8 state legal conclusions to which no

answer is required. To the extent further answer is required, the alleged agreement

speaks for itself and no answer is required. To the extent even further answer is

required, Defendant neither admits nor denies other allegations in paragraph 8 of


{00769824.1}                                 3
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18         PageID.67    Page 4 of 23




the Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         9.    The allegations in paragraph 9 state legal conclusions to which no

answer is required. To the extent further answer is required, the alleged agreement

in paragraph 9 of the Complaint speaks for itself and no answer is required. To the

extent even further answer is required, Defendant neither admits nor denies the

other allegations in paragraph 9 of the Complaint for lack of knowledge or

information sufficient to form a belief as to their truth, and leaves Plaintiff to its

proofs.

         10.   The allegations in paragraph 10 state legal conclusions to which no

answer is required. To the extent further answer is required, the alleged agreement

speaks for itself and no answer is required. To the extent even further answer is

required, Defendant neither admits nor denies other allegations in paragraph 10 of

the Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         11.   The allegations in paragraph 11 state legal conclusions to which no

answer is required. To the extent further answer is required, the alleged agreement

speaks for itself and no answer is required. To the extent even further answer is

required, Defendant neither admits nor denies other allegations in paragraph 11 of




{00769824.1}                                 4
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18         PageID.68   Page 5 of 23




the Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         12.   The allegations in paragraph 12 state legal conclusions to which no

answer is required. To the extent further answer is required, the alleged agreement

speaks for itself and no answer is required. To the extent even further answer is

required, Defendant neither admits nor denies other allegations in paragraph 12 of

the Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         13.   The allegations in paragraph 13 state legal conclusions to which no

answer is required. To the extent further answer is required, the alleged agreement

speaks for itself and no answer is required. To the extent even further answer is

required, Defendant neither admits nor denies other allegations in paragraph 13 of

the Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         14.   The alleged agreement in paragraph 14 of the Complaint speaks for

itself and no answer is required. To the extent that further answer is required,

Defendant neither admits nor denies the other allegations in paragraph 14 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         15.   Defendant denies the allegations in paragraph 15 of the Complaint.


{00769824.1}                                 5
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18             PageID.69   Page 6 of 23




         16.   The alleged agreement in paragraph 16 of the Complaint speaks for

itself and no answer is required. To the extent that further answer is required,

Defendant denies the allegations in paragraph 16 of the Complaint.

         17.   The alleged agreement in paragraph 17 of the Complaint speaks for

itself and no answer is required. To the extent that further answer is required,

Defendant denies the allegations in paragraph 17 of the Complaint.

         18.   Defendant neither admits nor denies the other allegations in paragraph

18 of the Complaint for lack of knowledge or information sufficient to form a

belief as to their truth, and leaves Plaintiff to its proofs.

         19.   The allegations in paragraph 19 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 19 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         20.   The allegations in paragraph 20 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations




{00769824.1}                                 6
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18             PageID.70   Page 7 of 23




in paragraph 20 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         21.   The allegations in paragraph 21 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 21 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         22.   The allegations in paragraph 22 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 22 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         23.   The allegations in paragraph 23 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 23 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.


{00769824.1}                                 7
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18             PageID.71   Page 8 of 23




         24.   The allegations in paragraph 24 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 24 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         25.   The allegations in paragraph 25 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 25 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         26.   The allegations in paragraph 26 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 26 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         27.   The allegations in paragraph 27 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged


{00769824.1}                                 8
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18             PageID.72   Page 9 of 23




agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 27 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         28.   The allegations in paragraph 28 state legal conclusions to which no

answer is required.        To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 28 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         29.   Defendant objects to the form of the allegations referencing “those

payments” and the unidentified party or parties supposedly requesting them, which

are unclear and difficult to answer. Defendant admits that it is due and owing to

ProCorp, LLC (“ProCorp”), subject to any of Defendant’s possible counterclaims,

setoff, recoupment and similar rights. Defendant otherwise neither admits nor

denies the other allegations in paragraph 29 of the Complaint for lack of

knowledge or information sufficient to form a belief as to their truth, and leaves

Plaintiff to its proofs.

         30.   Defendant admits that it is due and owing to ProCorp, subject to any

of Defendant’s possible counterclaims, setoff, recoupment and similar rights.


{00769824.1}                                 9
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18             PageID.73   Page 10 of 23




Defendant otherwise neither admits nor denies the other allegations in paragraph

30 of the Complaint for lack of knowledge or information sufficient to form a

belief as to their truth, and leaves Plaintiff to its proofs.

         31.   The allegations in paragraph 31 state legal conclusions to which no

answer is required.       To the extent further answer is required, the alleged

agreements speak for themselves and no answer is required. To the extent even

further answer is required, Defendant neither admits nor denies other allegations

in paragraph 31 of the Complaint for lack of knowledge or information sufficient

to form a belief as to their truth, and leaves Plaintiff to its proofs.

         32.   The allegations in paragraph 32 state legal conclusions to which no

answer is required. To the extent further answer is required, Defendant admits that

Defendant and Whittaker signed a document, of which Exhibit G appears to be a

copy; denies that said document is binding; and otherwise neither admits nor

denies other allegations in paragraph 32 of the Complaint for lack of knowledge or

information sufficient to form a belief as to their truth, and leaves Plaintiff to its

proofs.

         33.   Exhibit G speaks for itself and no answer is required. To the extent

that further answer is required, Defendant denies that Exhibit G acknowledges or

otherwise mentions ProCorp whatsoever and that said document is binding; admits

that Defendant is due and owing to ProCorp, subject to any of Defendant’s


{00769824.1}                                10
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18        PageID.74    Page 11 of 23




possible counterclaims, setoff, recoupment and similar rights; and otherwise

neither admits nor denies other allegations in paragraph 33 of the Complaint for

lack of knowledge or information sufficient to form a belief as to their truth and

leaves Plaintiff to its proofs.

         34.   Exhibit G speaks for itself and no answer is required. To the extent

further answer is required, the allegations state legal conclusions to which no

answer is required. To the extent even further answer is required, Defendant

objects to the form of the allegations referencing “the invoices”, which are unclear

and difficult to answer. To the extent even further answer is required, Defendant

neither admits nor denies other allegations in paragraph 34 of the Complaint for

lack of knowledge or information sufficient to form a belief as to their truth, and

leaves Plaintiff to its proofs.

         35.   Exhibit G speaks for itself and no answer is required. To the extent

further answer is required, Defendant objects to the form of the allegations

referencing “the outstanding invoices”, which are unclear and difficult to answer.

To the extent even further answer is required, Defendant neither admits nor denies

other allegations in paragraph 35 of the Complaint for lack of knowledge or

information sufficient to form a belief as to their truth, and leaves Plaintiff to its

proofs.




{00769824.1}                             11
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18            PageID.75     Page 12 of 23




         36.   Exhibit G speaks for itself and no answer is required. To the extent

further answer is required, the allegations state legal conclusions to which no

answer is required. To the extent even further answer is required, Defendant

neither admits nor denies other allegations in paragraph 36 of the Complaint for

lack of knowledge or information sufficient to form a belief as to their truth, and

leaves Plaintiff to its proofs.

         37.   Exhibit G speaks for itself and no answer is required. To the extent

further answer is required, the allegations state legal conclusions to which no

answer is required. To the extent even further answer is required, Defendant

denies that Exhibit G is binding; and otherwise neither admits nor denies other

allegations in paragraph 37 of the Complaint for lack of knowledge or information

sufficient to form a belief as to their truth, and leaves Plaintiff to its proofs.

         38.   Defendant objects to the form of the allegations being based upon the

improper premise that the subject document is binding upon it. To the extent

further answer is required, Defendant admits that it has not paid August since the

purported date of said document; and otherwise neither admits nor denies any other

allegations in paragraph 38 of the Complaint for lack of knowledge or information

sufficient to form a belief as to their truth, and leaves Plaintiff to its proofs.




{00769824.1}                                12
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18          PageID.76    Page 13 of 23




               COUNT I – BREACH OF CONTRACT (SERVICES AGREEMENT)
                      (BY RB&T AGAINST DEFENDANT TRICON)

         39.    Defendant neither admits not denies the allegations in paragraph 39 of

the Complaint, for reasons including but not limited to one or more of those

aforementioned.

         40.    The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement speaks for itself

and no answer is required.         To the extent even further answer is required,

Defendant neither admits nor denies other allegations in paragraph 40 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         41.    The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement speaks for itself

and no answer is required.         To the extent even further answer is required,

Defendant neither admits nor denies other allegations in paragraph 41 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         42.    The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement speaks for itself

and no answer is required.         To the extent even further answer is required,

Defendant neither admits nor denies other allegations in paragraph 42 of the
{00769824.1}                                13
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18         PageID.77    Page 14 of 23




Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         43.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement speaks for itself

and no answer is required.         To the extent even further answer is required,

Defendant neither admits nor denies other allegations in paragraph 43 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         44.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement speaks for itself

and no answer is required.         To the extent even further answer is required,

Defendant neither admits nor denies other allegations in paragraph 44 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         45.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement speaks for itself

and no answer is required.         To the extent even further answer is required,

Defendant denies that RB&T is a party to the alleged agreement, and otherwise

neither admits nor denies other allegations in paragraph 45 of the Complaint for




{00769824.1}                                14
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18            PageID.78   Page 15 of 23




lack of knowledge or information sufficient to form a belief as to their truth, and

leaves Plaintiff to its proofs.

         WHEREFORE, based on the foregoing answers provided in paragraphs 1

through 45 hereof, Defendant respectfully requests that this Honorable Court

DENY the relief sought by Plaintiff in Count I.

                  COUNT II – BREACH OF CONTRACT ([“]BINDING[”] LOI)
                       (BY RB&T AGAINST DEFENDANT TRICON)

         46.   Defendant neither admits not denies the allegations in paragraph 46 of

the Complaint, for reasons including but not limited to one or more of those

aforementioned.

         47.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, Exhibit G speaks for itself and no answer

is required. To the extent even further answer is required, Defendant denies that

Exhibit G is binding, and otherwise neither admits nor denies other allegations in

paragraph 47 of the Complaint for lack of knowledge or information sufficient to

form a belief as to their truth, and leaves Plaintiff to its proofs.

         48.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement(s) and other written

instruments speak for themselves and no answer is required. To the extent even

further answer is required, Defendant denies that Exhibit G is binding; and

otherwise neither admits nor denies other allegations in paragraph 48 of the
{00769824.1}                                15
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18            PageID.79   Page 16 of 23




Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         49.   The alleged agreement(s) and other written instruments speak for

themselves and no answer is required. To the extent further answer is required, the

allegations state legal conclusions to which no answer is required. To the extent

even further answer is required, Defendant denies that Exhibit G is binding, and

otherwise neither admits nor denies other allegations in paragraph 49 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         50.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, Exhibit G speaks for itself and no answer

is required. To the extent even further answer is required, Defendant denies that

Exhibit G is binding, and otherwise neither admits nor denies other allegations in

paragraph 50 of the Complaint for lack of knowledge or information sufficient to

form a belief as to their truth, and leaves Plaintiff to its proofs.

         51.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, Exhibit G speaks for itself and no answer

is required. To the extent even further answer is required, Defendant denies that

Exhibit G is binding, and otherwise neither admits nor denies other allegations in




{00769824.1}                                16
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18            PageID.80   Page 17 of 23




paragraph 51 of the Complaint for lack of knowledge or information sufficient to

form a belief as to their truth, and leaves Plaintiff to its proofs.

         52.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, Exhibit G speaks for itself and no answer

is required. To the extent even further answer is required, Defendant denies that

Exhibit G is binding, and otherwise neither admits nor denies other allegations in

paragraph 52 of the Complaint for lack of knowledge or information sufficient to

form a belief as to their truth, and leaves Plaintiff to its proofs.

         53.   Defendant objects to the form of the allegations in paragraph 53 of the

Complaint as they are not simple, concise, and direct, which makes them difficult

to answer. To the extent further answer is required, the allegations state legal

conclusions to which no answer is required. To the extent even further answer is

required, Defendant denies that Exhibit G is binding, and otherwise neither admits

nor denies other allegations in paragraph 53 of the Complaint for lack of

knowledge or information sufficient to form a belief as to their truth, and leaves

Plaintiff to its proofs.

         WHEREFORE, based on the foregoing answers provided in paragraphs 1

through 53 hereof, Defendant respectfully requests that this Honorable Court

DENY the relief sought by Plaintiff in Count II.




{00769824.1}                                17
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18            PageID.81   Page 18 of 23




               COUNT III – BREACH OF CONTRACT ([“]BINDING[”] LOI)
                  (BY RB&T AGAINST DEFENDANT WHITTAKER)

         54.   Defendant neither admits not denies the allegations in paragraph 54 of

the Complaint, for reasons including but not limited to one or more of those

aforementioned.

         55.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, Exhibit G speaks for itself and no answer

is required. To the extent even further answer is required, Defendant denies that

Exhibit G is binding, and otherwise neither admits nor denies other allegations in

paragraph 55 of the Complaint for lack of knowledge or information sufficient to

form a belief as to their truth, and leaves Plaintiff to its proofs.

         56.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, the alleged agreement(s) and other written

instruments speak for themselves and no answer is required. To the extent even

further answer is required, Defendant denies that Exhibit G is binding; and

otherwise neither admits nor denies other allegations in paragraph 56 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         57.   The alleged agreement(s) and other written instruments speak for

themselves and no answer is required. To the extent further answer is required, the

allegations state legal conclusions to which no answer is required. To the extent
{00769824.1}                                18
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18            PageID.82   Page 19 of 23




even further answer is required, Defendant denies that Exhibit G is binding, and

otherwise neither admits nor denies other allegations in paragraph 57 of the

Complaint for lack of knowledge or information sufficient to form a belief as to

their truth, and leaves Plaintiff to its proofs.

         58.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, Exhibit G speaks for itself and no answer

is required. To the extent even further answer is required, Defendant denies that

Exhibit G is binding, and otherwise neither admits nor denies other allegations in

paragraph 58 of the Complaint for lack of knowledge or information sufficient to

form a belief as to their truth, and leaves Plaintiff to its proofs.

         59.   The allegations state legal conclusions to which no answer is required.

To the extent further answer is required, Exhibit G speaks for itself and no answer

is required. To the extent even further answer is required, Defendant denies that

Exhibit G is binding, and otherwise neither admits nor denies other allegations in

paragraph 59 of the Complaint for lack of knowledge or information sufficient to

form a belief as to their truth, and leaves Plaintiff to its proofs.

         60.   Defendant objects to the form of the allegations in paragraph 60 of the

Complaint as they are not simple, concise, and direct, which makes them difficult

to answer. To the extent further answer is required, the allegations state legal

conclusions to which no answer is required. To the extent even further answer is


{00769824.1}                                19
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18            PageID.83     Page 20 of 23




required, Defendant denies that Exhibit G is binding, and otherwise neither admits

nor denies other allegations in paragraph 60 of the Complaint for lack of

knowledge or information sufficient to form a belief as to their truth, and leaves

Plaintiff to its proofs.

         WHEREFORE, based on the foregoing answers provided in paragraphs 1

through 60 hereof, Defendant respectfully requests that this Honorable Court

DENY the relief sought by Plaintiff in Count III.


                   AFFIRMATIVE AND SPECIAL DEFENSES


         Defendant may rely on the following Affirmative and/or Special Defenses:


         1.    Plaintiff lacks standing as the real party in interest to bring, inter alia,

Count I of the Complaint.

         2.    Exhibit G of the Complaint is not binding.

         3.    Exhibit G and the other purported agreements and written instruments

that Plaintiff relies upon in the Complaint are unenforceable, in whole or in part, or

subject to reformation under numerous contractual defenses, including those

relating to Plaintiff’s first substantial breach, vague and ambiguous language,

accident, inadvertence, unilateral and mutual mistake, “meeting of the

minds”/mutual assent, material misrepresentations and/or material omissions,




{00769824.1}                                20
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18           PageID.84     Page 21 of 23




consideration, impossibility, impracticability, frustration of purpose, inequitable

conduct, good faith, and public policy.

         4.    Exhibit D of the Complaint is forged and fraudulent.

         5.    In its claim for damages, Plaintiff is not accounting for any of

Defendant’s possible counterclaims, setoff, recoupment and similar rights against

ProCorp, which is supposedly Plaintiff’s predecessor in interests.

         6.    Plaintiff is seeking unwarranted and unsubstantiated damages.

         7.    Plaintiff is failing to abide by its duty to mitigate damages.

         8.    Plaintiff’s claims are also barred by failure of conditions precedent.

         9.    Plaintiff’s claims are also barred, in whole or in part, by equitable

doctrines, including unclean hands, laches, and equitable estoppel.

         10.   Plaintiff’s claims are also barred, in whole or in part, by waiver,

release and/or estoppel.

         11.   Defendant reserves all manner of objections and exceptions to Exhibit

G and the other purported agreements and written instruments that Plaintiff relies

upon in the Complaint, including but not limited to their accuracy, authenticity,

admissibility, and/or completeness.

         12.   Defendant reserves the right to supplement and/or amend these

affirmative defenses as discovery and investigation proceed, and the failure to set




{00769824.1}                                21
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18       PageID.85    Page 22 of 23




forth additional defenses at this time shall not constitute a waiver of, or estoppel

against, any such supplements or amendments.

                                Respectfully submitted,

                                SCHAFER AND WEINER, PLLC


                                By: /s/ Howard M. Borin
                                HOWARD M. BORIN (P51919)
                                JEFFERY J. SATTLER (P72733)
                                Attorneys for Defendant
                                40950 Woodward Ave., Ste. 100
                                Bloomfield Hills, MI 48304
                                (248)540-3340
                                hborin@schaferandweiner.com
Dated: December 5, 2018         jsattler@schaferandweiner.com




{00769824.1}                            22
Case 2:18-cv-13529-SJM-MKM ECF No. 6 filed 12/05/18          PageID.86   Page 23 of 23




                                PROOF OF SERVICE

         The undersigned certifies that on December 5, 2018, he electronically filed

Answer of Defendant Tricon Security Group, LLC with the Clerk of the Court

using the Court’s ECF system which will send notification of such filing to all

counsel listed on the Court’s Electronic Mail Notice List.



                                                /s/ Howard M. Borin       .




{00769824.1}                               23
